Case 0:19-cv-62188-CMA Document 1 Entered on FLSD Docket 08/31/2019 Page 1 of 9



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.: 0:19-CV-62188

 STEPHANIE ANDERSON, individually
 and on behalf of all those similarly
 situated,

        Plaintiff,

 v.                                                                             COMPLAINT – CLASS ACTION

 LAW OFFICE OF STEVEN B. KATZ, P.A.,

        Defendant.

 ____________________________________/

                            CLASS ACTION COMPLAINT SEEKING
                       INJUNCTIVE RELIEF AND STATUTORY DAMAGES

        Plaintiff STEPHANIE ANDERSON (“Plaintiff”), individually and on behalf of all those

 similarly situated, sues Defendant LAW OFFICE OF STEVEN B. KATZ, PA (“Defendant”) for

 violations of 15 U.S.C. § 1692 et seq., the Fair Debt Collection Practices Act (“FDCPA”), and Fla.

 Stat. § 559.55 et seq., the Florida Consumer Collection Practices Act (“FCCPA”).

 1.     JURISDICTION AND VENUE

        1.         Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), 28 U.S.C § 1331, and

 28 U.S.C § 1337.

        2.         Further, and with respect to all counts, jurisdiction of this Court also arises under

 28 U.S.C. § 1332(d), as the total amount in controversy exceeds five million dollars

 ($5,000,000.00) exclusive of interest and costs.

        3.         Venue in this District is proper because Plaintiff resides here, Defendant transacts

 business here, and the complained conduct of Defendant occurred here.

                                                                                                                 PAGE | 1 of 9
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-62188-CMA Document 1 Entered on FLSD Docket 08/31/2019 Page 2 of 9



 2.      PARTIES

         4.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

 County, Florida.

         5.         Defendant is a Florida corporation, with its principal place of business located in

 Lauderhill, Florida.

         6.         Defendant engages in interstate commerce by regularly using telephone and mail

 in a business whose principal purpose is the collection of debts.

         7.         At all times material, Defendant was acting as a debt collector in respect to the

 collection of Plaintiff’s debts.

 3.      DEMAND FOR JURY TRIAL

         8.         Plaintiff is entitled to, and hereby respectfully demands, a trial by jury on all alleged

 counts and any issues so triable.

 4.      ALLEGATIONS

         9.         The debt at issue (the “Consumer Debt”) is a financial obligation Plaintiff incurred

 primarily for personal, family, or household purposes. In particular, the Consumer Debt represents

 the amount Plaintiff allegedly owes Three Garden Condominium Association, Inc., for past-due

 maintenance assessments.

         10.        Defendant is a business entity engaged in the business of soliciting consumer debts

 for collection.

         11.        Defendant is a business entity engaged in the business of collecting consumer debts.

         12.        Defendant regularly collects or attempts to collect, directly or indirectly, debts

 owed or due or asserted to be owed or due another.

         13.        Defendant is a “consumer collection agency” as defined by Fla. Stat. § 559.55(3).

                                                                                                                  PAGE | 2 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-62188-CMA Document 1 Entered on FLSD Docket 08/31/2019 Page 3 of 9



        14.        The Consumer Debt is a “debt” governed by the FDCPA and FCCPA. See 15 U.S.C

 § 1692a(5); Fla. Stat. § 559.55(6).

        15.        Plaintiff is a “consumer” within the meaning of the FDCPA. See 15 U.S.C §

 1692a(3).

        16.        Defendant is a “debt collector” as defined by the FDCPA and FCCPA. See 15 U.S.C

 § 1692a(6); Fla. Stat. § 559.55(7).

        17.        On a date better known by Defendant, it began attempting collect the Consumer

 Debts from Plaintiff.

        18.        Defendant mailed a collection letter, dated July 03, 2019, to Plaintiff (the

 “Collection Letter”) in an attempt to collect the Consumer Debt. A copy of the Collection Letter

 is attached hereto as Exhibit “A.”

        19.        Defendant engaged in activity constituting “any action to collect [a] debt” by

 mailing the Collection Letter to Plaintiff. See Fla. Stat. § 559.715.

        20.        The Collection Letter is a communication from Defendant to Plaintiff in connection

 with the collection of a debt.

        21.        The Collection Letter is required to comply with, among other things, the disclosure

 requirements of 15 U.S.C. § 1692e(11) (“[t]he failure to disclose in the initial written

 communication with the consumer… and the failure to disclose in subsequent communications

 that the communication is from a debt collector….”).

        22.        The Collection Letter does not comply with the disclosure requirements of 15

 U.S.C. § 1692e(11). See, e.g., Collection Letter (Defendant does not state anywhere in the

 Collection Letter that it (the Collection Letter) is communication from a debt collector).




                                                                                                                 PAGE | 3 of 9
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-62188-CMA Document 1 Entered on FLSD Docket 08/31/2019 Page 4 of 9



 5.     CLASS ALLEGATIONS

        23.      This action is brought on behalf of the following two classes: the “FDCPA Class”

 and the “FCCPA Class.”

        24.      The “FDCPA Class” consists of: (1) all persons with Florida addresses (2) who

 were mailed a letter (3) from Defendant (4) during the twelve [12] months preceding the filing of

 this Complaint (5) in an attempt to collect a consumer debt (6) and said letter fails to provide the

 least sophisticated consumer with the full set of disclosures and/or information required by §

 1692e(11) of the FDCPA.

        25.      The “FCCPA Class” consists of: (1) all persons with Florida addresses (2) who

 were mailed a letter (3) from Defendant (4) during the twenty-four [24] months preceding the

 filing of this Complaint (5) in an attempt to collect a consumer debt (6) whereby said letter violates

 Fla. Stat. § 559.72(9) of the FCCPA by attempting to collect the underling debt without complying

 with the disclosure requirements of § 1692e(11) of the FDCPA.

        26.      Plaintiff alleges, on information and belief, each class is so numerous that joinder

 of all members is impracticable because Defendant has dispatched hundreds of identical letters to

 addresses in Florida which violate § 1692e(11) of the FDCPA as set forth below.

 5.1    EXISTENCE AND PREDOMINANCE OF COMMON QUESTIONS OF LAW & FACT

        27.      Common questions of law and fact exist as each of the proposed classes and

 otherwise predominate over any issues involving only individual class members.

        28.      The factual issues common to the FDCPA Class are whether members received a

 letter from Defendant, whether said letter attempts to collect a consumer debt, and whether

 Defendant, by and through said letter, violated § 1692e(11) of the FDCPA.




                                                                                                               PAGE | 4 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62188-CMA Document 1 Entered on FLSD Docket 08/31/2019 Page 5 of 9



        29.      The factual issues common to the FCCPA Class are whether members received a

 letter from Defendant, whether said letter attempts to collect a consumer debt, and whether

 Defendant, by and through said letter, violated § 559.72(9) of the FCCPA.

        30.      The principal legal issue for the FDCPA Class is whether Defendant, by and

 through the collection letters it mailed out to Plaintiff and members of the FDCPA Class, violated

 § 1692g(a) of the FDCPA.

        31.      The principal legal issue for the FCCPA Class is whether Defendant, by and

 through the collection letters it mailed out to Plaintiff and members of the FCCPA Class, violated

 § 559.72(9) of the FCCPA.

        32.      Excluded from the class is Defendant’s agents and employees, Plaintiff’s

 attorney(s) and their employees, the Judge to whom this action is assigned, and any member of the

 Judge’s staff and immediate family.

 5.2    TYPICALITY

        33.      Plaintiff’s claims are typical of the claims of each class member and are based on

 the same facts and legal theories.

 5.3    ADEQUACY

        34.      Plaintiff is an adequate representative of each of the classes.

        35.      Plaintiff will fairly and adequately protect the interests of the classes.

        36.      Plaintiff has retained counsel experienced in handling actions involving unlawful

 practices under the FDCPA, FCCPA, TCPA, and consumer-based class actions. Neither Plaintiff

 nor Plaintiff’s counsel have any interests which might cause them (Plaintiff or Plaintiff’s counsel)

 to not vigorously pursue this action.

 5.4    PREDOMINANCE AND SUPERIORITY

                                                                                                               PAGE | 5 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62188-CMA Document 1 Entered on FLSD Docket 08/31/2019 Page 6 of 9



         37.     Certification of the classes under Rule 23(b)(3) of the Federal Rules of Civil

 Procedure is also appropriate in that:

                 (a)       The questions of law or fact common to the members of the class

                           predominate over any questions affecting an individual member.

                 (b)       A class action is superior to other available methods for the fair and efficient

                           adjudication of the controversy.

         38.     Certification of a classes under Rule 23(b)(2) of the Federal Rules of Civil

 Procedure is also appropriate, in that, Defendant has acted on grounds generally applicable to the

 class thereby making appropriate declaratory relief with respect to the class as a whole. Plaintiff

 request certification of a hybrid class under Rule 23(b)(3) for monetary damages and to Rule

 23(b)(2) for injunctive and equitable relief.

                                            COUNT I.
                                  VIOLATION OF 15 U.S.C. § 1692e(11)

         39.     On behalf of the FDCPA Class, Plaintiff incorporates by reference paragraphs 1-38

 as though fully set forth herein.

         40.     Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

 representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e.

         41.     The sixteen subsections of §1692e set forth a non-exhaustive list of practices that

 fall within this ban, including, but not limited to: “[t]he failure to disclose in the initial written

 communication with the consumer and, in addition, if the initial communication with the consumer

 is oral, in that initial oral communication, that the debt collector is attempting to collect a debt and

 that any information obtained will be used for that purpose, and the failure to disclose in

 subsequent communications that the communication is from a debt collector….” See 15 U.S.C. §

 1692e(11).
                                                                                                               PAGE | 6 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62188-CMA Document 1 Entered on FLSD Docket 08/31/2019 Page 7 of 9



         42.        As stated above, Defendant mailed the Collection Letter to Plaintiff in an attempt

 to collect the Consumer Debt. Notwithstanding whether the Collection Letter was Defendant’s

 initial communication with Plaintiff, nowhere in the Collection Letter does Defendant state that it

 (Defendant) is a debt collector, nor does the Collection Letter state that it (the Collection Letter)

 is a communication from a debt collector.

         43.        Accordingly, Defendant violated § 1692e(11) of the FDCPA in two ways: (1) by

 failing to state that it (Defendant) was a debt collector in the Collection Letter; and (2) by failing

 to state in the Collection Letter that it (the Collection Letter) was a communication from a debt

 collector.

         44.        WHEREFORE, Plaintiff, individually and on behalf of the FDCPA Class, requests

 the Court enter judgment in favor of Plaintiff and the FDCPA Class and against Defendant for:

         (a)        Statutory damages, as provided under 15 U.S.C. §1692k;

         (b)        Costs and attorneys’ fees, as provided by 15 U.S.C. §1692k; and

         (c)        Such other or further relief as the Court deems proper.

                                              COUNT II.
                                   VIOLATION OF FLA. STAT. § 559.72(9)

        45.         On behalf of the FCCPA Class, Plaintiff incorporates by reference paragraphs 1-43

 as though fully set forth herein.

        46.         Section 559.72, Fla. Stat., of the FCCPA contains nineteen subsections and

 otherwise codifies an extensive list of acts and/or omissions that the FDCPA does not explicitly

 prohibit. Accordingly, in collecting consumer debts, pursuant to the FCCPA no person shall:

 “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

 legitimate, or assert the existence of some other legal right when such person knows that the right

 does not exist.” Fla. Stat. §559.72(9).
                                                                                                                  PAGE | 7 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-62188-CMA Document 1 Entered on FLSD Docket 08/31/2019 Page 8 of 9



       47.          The Consumer Debt is a debt governed by the FDCPA. For Defendant to lawfully

 seek the collection of the Consumer Debt, Defendant must comply with the FDCPA.

       48.          As set forth in Count I, Defendant violated § 1692e(11) of the FDCPA and, as a

 result, Defendant was stripped of any authority it may have had to lawfully seek the collection of

 the Consumer Debt via the Collection Letter. For example, by failing to include within the

 Collection Letter the mandatory disclosures of § 1692e(11) of the FDCPA, Defendant knew that,

 by mailing the Collection Letter to Plaintiff, it (Defendant) was unlawfully seeking to collect the

 Consumer Debt.

       49.          Accordingly, by and through the Collection Letter, Defendant attempted to collect

 a debt from Plaintiff, namely the Consumer Debt, that Defendant knew it could not legally collect

 from Plaintiff in violation of Fla. Stat. 559.72(9).

        50.         WHEREFORE, Plaintiff, individually and on behalf of the FCCPA Class, requests

 the Court enter judgment in favor of Plaintiff and the FCCPA Class and against Defendant for:

        (d)         Statutory damages, as provided under Fla. Stat. §559.77(2)

        (e)         Costs and attorneys’ fees, as provided by Fla. Stat. §559.77(2);

        (f)         An injunction prohibiting Defendant from engaging in further collection activities

                    directed at Plaintiff or Members of the FCCPA Class that violate the FCCPA; and

        (g)         Such other or further relief as the Court deems proper.

                    DATED: August 31, 2019

                                                                  Respectfully Submitted,

                                                                   /s/ Jibrael S. Hindi                                   .
                                                                  JIBRAEL S. HINDI, ESQ.
                                                                  Florida Bar No.: 118259
                                                                  E-mail:      jibrael@jibraellaw.com
                                                                  THOMAS J. PATTI, ESQ.
                                                                  Florida Bar No.: 118377
                                                                                                                  PAGE | 8 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-62188-CMA Document 1 Entered on FLSD Docket 08/31/2019 Page 9 of 9



                                                             E-mail:   tom@jibraellaw.com
                                                             The Law Offices of Jibrael S. Hindi
                                                             110 SE 6th Street, Suite 1744
                                                             Fort Lauderdale, Florida 33301
                                                             Phone:    954-907-1136
                                                             Fax:      855-529-9540

                                                             COUNSEL FOR PLAINTIFF




                                                                                                             PAGE | 9 of 9
                                 LAW OFFICES OF JIBRAEL S. HINDI, PLLC
         110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                   www.JibraelLaw.com
